IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

PHYLLIS BALL, et al.,
Plaintiffs,
Civil Action 2:16-cv-282

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

JOHN KASICH, et al.,
Defendants.
M
This matter is before the Court on the plaintiffs’ Motion of Third-Party Defendant
Disability Rights Ohio to Strike or, in the alternative, to Sever the Third-Party Complaint Filed
by the Intervenor-Guardians (“Motion to Strike or Sever”). (ECF No. 348.) Disability Rights
Ohio (“DRO”) asks for urgent consideration under Local Rule 7.1, which provides in relevant
part:

(3) Urgent Motions. The Court may, for good cause shown, provide for an early
hearing on any motion with or Without the filing of memoranda by the parties.

S. D. Ohio Civ. Rule 7.l(b)(3).

DRO iiied its Motion to Strike or Sever on October 16, 2018, asking the Court to provide
an expedited decision so that DRO need not bear the expense of filing a responsive pleading to
the Third Party Complaint that Was filed on Septernber 14, 2018, stating:

Disability Rights of Ohio’s response to the Third-Paity Complaint is due on

November 1, 2018. It Should not be required to bear the expense of preparing a

Ruie 12 response if the Court agrees that the purported third-party complaint is not
proper and should not be permitted to proceed in this case.

(Mot. at 1-2, ECF No. 348.)

The Court finds no good cause to provide a decision without the benefit of briefing on
DRO’s Motion, which is directed at a document that was filed over one month ago. Thus, the
Court DENIES DRO’s request for urgent consideration of its Motion to Strike or Sever.
However, the Court Will permit DRO to have an extension of time to file its responsive pleading
until two weeks after the Court rules on the Motion to Strike or Sever.

IT IS SO ORDERED.

\O-n ~LO\K /(`-/\/

DATE EDMUNp)A. sARGUs, JR.
cHIEF UNITED sTA'rEs DISTRICT JUDGE

